Opinion

PER CURIAM.
The plaintiff, the housing authority of the city of New London, appeals, following our grant of certification, from the judgment of the Appellate Court affirming the judgment of the trial court in favor of the named defendant, the state board of labor relations. Housing Authority v. State Board of Labor Relations, 76 Conn. App. 194, 198, 819 A.2d 296 (2003). We granted the plaintiffs petition for certification for appeal limited to the following issue: “Did the Appellate Court properly affirm the judgment of the trial court?” Housing Authority v. State Board of Labor Relations, 264 Conn. 907, 826 A.2d 177 (2003).
After examining the entire record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.
The appeal is dismissed.